DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 03/28/2022.  As directed by the amendment: claims 10, 14 and 20 have been amended, no claims have been cancelled, no new claims have been added, and claims 4-6 remain withdrawn as being drawn to a nonelected species. Thus, claims 1-3 and 7-20 are presently examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 18, which set forth the parameter of removing/configured to remove the location ring from the heart after the implant is positioned/the piercing members penetrate the annulus, however, this parameter is found to be confusing, since independent claims 1 and 14, from which claims 11 and 18 depend, respectively, set forth the parameter of the location ring being positioned on an opposite side of the mitral valve from the implant and the piercing members, of the implant, extend through tissue of the mitral valve to couple with the location ring; thus, it is not clear how the location ring would be removed after positioning/implantation when it is attached to the implant and mitral valve, as set forth in independent claims 1 and 14.  Additionally, the originally filed specification of the current application at hand, does not aid in clarifying and/or explaining how/why the location ring could/would be removed after implantation, when the piercing members extend through tissue of the mitral valve to couple with it; in fact, the originally filed specification is completely silent regarding this specific parameter.  Moreover, paragraph [0039], of the originally filed specification of the current application at hand, which seems to be the only part of the disclosure that describes the piercing members extending through tissue of the mitral valve to couple with the location ring states the location ring is permanent/remains in place after positioning/implantation to act as an anchor.  However, it is not mentioned, detailed/explained, or even suggested, that the piercing members, of the implant, extend through tissue of the mitral valve to couple with the location ring, and then further removing the location ring after implantation/coupling; thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite.
Regarding claim 14, which recites the limitation “the piercing members”, on line 8; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, and keep claim terminology consistent, it is suggested the words “plurality of” be added between the words “the” and “piercing”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation disclosed in claim 15 can be found on lines 8-9 of independent claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as claims 14-20, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douk et al. (US PG Pub. 2004/0260394), hereinafter Douk, in view of Cromie (US Patent No. 3,143,742).
Regarding claims 14 and 15, Douk discloses a system comprising a guide wire; a sheath (132) for sliding over the guide wire; an implant (120/160), delivered through the sheath and along the guide wire, illustrated in Figure 2 ([0022]), the implant (160) comprising a tubular body comprising an upper portion (164) and a lower portion (174); a plurality of piercing members (172) connected to the lower portion of the tubular body, illustrated in Figure 3; but does not teach a location ring configured to be located on a side of the mitral valve opposite the implant, wherein the plurality of piercing members are configured to extend through tissue of the mitral valve to couple with the location ring.
	However, Cromie teaches a vascular implant system comprising an implant with a
plurality of piercing members (12), and a location ring (2) positioned on a side of the mitral
valve/tissue (28) opposite the implant, wherein the plurality of piercing members (12) extend through the mitral valve/tissue (28) to couple with the location ring (2), illustrated in Figures 1 and 11; this allows for a firm attachment of the implant system with a quick procedure (Column 3, Lines 46-68).
	In view of the teachings of Cromie, it would have been obvious to one having ordinary
skill in the art at the time of the invention for the system of Douk to include a location ring, positioned on an opposite side of the mitral valve from the implant, such that the plurality of piercing members extend through tissue of the mitral valve to couple with the location ring, in order to allow for a firm attachment with a quick procedure.
Regarding claim 16, Douk in view of Cromie disclose the system of claim 14, wherein Cromie further teaches at least one of the plurality of piercing members (12) is coupled to the implant (1) with a hinge/pivot attachment, illustrated in Figures 10 and 11 (Cromie: Column 2, Lines 44-45). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate way to couple/attach the piercing members to the implant, including using a hinge attachment, as taught by Cromie, since doing so amounts to a mere matter of substitution of known attachment mechanisms, i.e. substituting an integral attachment for a hinged attachment.  Furthermore, it is also to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the piercing members being coupled to the implant with a hinge attachment, as opposed to being coupled by any other attachment mechanism.
Regarding claim 17, Douk in view of Cromie disclose the system of claim 14, wherein Douk further teaches a catheter (190) configured to be introduced through the sheath (132) for engaging the plurality of piercing members (172) to cause the plurality of piercing members to penetrate the tissue proximate the mitral valve, illustrated in Figures 2 and 4 (Douk: [0028] & [0029]).
Regarding claim 19, Douk in view of Cromie disclose the system of claim 14, wherein Douk further teaches an intracardiac echo catheter for visualizing a position of the implant (Douk: [0030], Lines 9-11).
Regarding claim 20, Douk discloses an implant (160), illustrated in Figure 3, for reducing the size of a heart valve annulus ([0009] & [0010]), the implant (160) comprising a tubular body having an upper portion (164) and a lower portion (174), the upper portion configured to be free in the left atrium and the lower portion configured to engage tissue around a heart valve, illustrated in Figure 2 ([0022]), the tubular body including a plurality of piercing members (172) connected to the lower portion (174) and configured to engage tissue proximate the heart valve annulus, illustrated in Figure 3 ([0029], Last 3 Lines); but does not teach a location ring configured to be located on a side of the mitral valve opposite the tubular body, wherein at least one of the plurality of piercing members is configured to extend through tissue of the mitral valve to couple with the location ring.
	However, Cromie teaches a vascular implant comprising a tubular body (1) with a
plurality of piercing members (12), and a location ring (2) positioned on a side of the mitral
valve/tissue (28) opposite the tubular body (1), wherein the plurality of piercing members (12) extend through the mitral valve/tissue (28) to couple with the location ring (2), illustrated in Figures 1 and 11; this allows for a firm attachment of the implant system with a quick procedure (Column 3, Lines 46-68).
In view of the teachings of Cromie, it would have been obvious to one having ordinary
skill in the art at the time of the invention for the implant of Douk to include a location ring, positioned on an opposite side of the mitral valve from the tubular body, such that at least one of the plurality of piercing members extend through tissue of the mitral valve to couple with the location ring, in order to allow for a firm attachment with a quick procedure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 8, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 9,610,156; and claims 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 10,743,986. Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of clams set forth a system/implant and/or a method of using said implant, wherein the implant comprises a tubular body with upper and lower portions and a plurality of piercing members extending from the lower portion, coupling at least one of the plurality of piercing members with a location ring, and reducing the diameter of the lower portion of the tubular body of the implant to reduce the diameter of the mitral valve.

Response to Arguments
Applicant’s arguments with respect to independent claims 14 and 20 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of Cromie, in addition to the prior art of Douk; rejecting independent claims 14 and 20 as being unpatentable over Douk in view of Cromie.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774